DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 9/15/2021:
Claims 1-16 are pending in the current application.  Claims 1-2 have been amended and Claim 15 is newly added.
The 112 rejection is overcome in light of the claims.
The previous prior art-based rejections have been overcome in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 102
5.	Claims 1, 3, 7, and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Alt US Patent 4,317,497.
Regarding Claims 1 and 16, Alt discloses a battery pack comprising a battery stack 6 having a plurality of stacked batteries 12 in a stacking direction, a housing (support) 4 that houses the battery stack, and a skeleton part that is housed in the housing and reinforces the housing, wherein the skeleton part includes a 30 extending in a first direction, a plurality of branch portions (T-irons) 32 protruding from the stem 30 and being arranged in a row in the first direction, both stem and branch portions being fixed to the housing 4 (meeting Claim 16), and a plurality of housing spaces, each of the housing spaces being defined by a pair of branch portions disposed adjacently to each other and housing the battery stack, the battery pack further comprises an end plate 14 (there is an additional end plate 16), in the stacking direction, the battery stack is located between the stem 30 and the end plate 14, and the stem 30 overlaps a side surface of the battery stack (see Fig. 4, meeting Claim 16) (see Figs 2-4; col 1, line 56-col 2, line 48). Although Alt does not specifically recite that the skeleton part including stem 30 and branch portions 32 reinforces the housing, since the skeleton part is bolted with bolts/studs 60/26 and fixed to the lower tray 28 and retainer 54, as explained above, the housing would be reinforced. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 3, the stem 30 has a hollow structure (aperture) 40 and a member (bolt) 60 used for the battery pack is housed in the stem (the bolt 60 is housed in the hollow aperture structure 40 of the stem 30, see col 2, lines 25-50).
Regarding Claim 7, Alt recites that the tray 28 is open (providing the open tray structure as a cooling part) to allow for cooling air to pass between cells 12 (Fig. 2; col 1, lines 56-63).
Claim Rejections - 35 USC § 103
6.	Claims 1, 3, 7, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa JPH09240288 in view of Alt US Patent 4,317,497.
Regarding Claim 1, Nishikawa discloses a battery pack comprising a battery stack having a plurality of stacked batteries 14 in a stacking direction, a housing (outer frame) 2 and bottom plate 7 that houses the battery stack, and a skeleton part that is housed in the housing and reinforces the housing 2, wherein the skeleton part includes stem (front-rear direction frame) 9 extending in a first direction, a plurality of branch portions (vehicle width direction frame) 10 protruding from the stem and being arranged in a row in the first direction, and a plurality of housing spaces, each of the housing spaces being defined by a pair of branch portions disposed adjacently to each other and housing the battery stack, the stem and the plurality of branch portions are fixed to the housing 2, and the stem overlaps a bottom side surface of the battery pack (see at least Figs 1-5; paras 0019-0037).  Although Nishikawa does not specifically recite that the skeleton part 8 including stem 9 and branch portions 10 reinforces the housing, since the skeleton part 8 is bolted with bolts 16 and fixed to the lower part of 2 and to 26/23, which is bolted to upper inner edges of left and right frames of the housing (Fig. 5, paras 0027, 0035), the housing would be reinforced. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Nishikawa does not specifically recite that the battery pack further comprises an end plate, and in the stacking direction, the battery stack is located between the stem and the end plate.  However, in the save field of endeavor of battery packs mounted in vehicles, Alt discloses a battery pack having a retaining bar (stem) 30 and mounting plate 42 that connect via studs 24/26 the battery stack 6 and wherein the battery stack 6 is book-ended by end plates 14/16 to secure the battery packs 6 to the vehicle’s frame (see Figs. 2-4; col 1, lines 45-49; also see rejection over Alt, above).  
Regarding Claim 3, since Nishikawa discloses that a bolt 16 is passed through the intersection of stem 9 and 10 and into the bottom plate 7 (paras 0027, 0040), then the portion where the bolt passes through stem 9 is a hollow structure and the bolt 16 is a member used for the battery pack that is housed in the stem.
Regarding Claim 7, Nishikawa further discloses a cooling part (air passage) 11 for cooling the battery stack (see Figs 3 and 5; para 0022).
Regarding Claim 9, Nishikawa discloses wherein the housing 2 includes a container portion having an opening (already described) and a lid portion (battery cover) 19 that closes the opening of the container portion, and the stem 9 and the plurality of branch portions 10 each having a fixing portion fixed to the container portion, since a bolt 16 is passed through the intersection of 9 and 10 and into the bottom plate 7 (paras 0027, 0040).
7.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa JP           H09240288 in view of Alt US Patent 4,317,497, as applied to Claim 1, and further in view of Marchio US PG Publication 2012/0129024.
Regarding Claim 4, Nishikawa modified by Alt discloses the claimed battery pack as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Nishikawa modified by Alt fails to specifically disclose that the stem has a hollow structure, and constitutes an exhaust duct for a gas discharged from the batteries.  However, Marchio discloses a battery pack wherein the frame 17 includes an exhaust duct (vent pipe) 90 vent assembly which is part of vent channel assembly 40 to enable venting from release vents of the cells to release gasses from the cells to outside of the battery pack (see at least Figs 1-5, paras 0055). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the stem of Nishikawa modified by Alt such that it has a hollow structure and constitutes an exhaust duct for a gas discharged from the batteries because Marchio teaches this structure advantageously allows cells to discharge electrolytic gas that KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding Claim 5, Nishikawa modified by Alt and Marchio does not specifically disclose that each of the branch portions has a hollow structure and constitutes an exhaust duct for gas discharged from the batteries.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form an exhaust duct in each branch to more effectively or more quickly exhaust gas discharged from the batteries since The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Further the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa JP           H09240288 in view of Alt US Patent 4,317,497, as applied to Claim 1, and further in view of Marchio US PG Publication 2012/0129024 and Odumodu US PG Publication 2012/0040223.
Regarding Claim 8, Nishikawa modified by Alt discloses the claimed battery pack as described in the rejection of Claim 7 and Nishikawa modified by Alt and Marchio discloses the claimed battery pack as described in the rejection of Claims 4 and 5, which are incorporated herein in their entireties, including the use of a pipe to move fluid that is housed in the stem.  Nishikawa modified by Alt and Marchio fails to specifically disclose that the cooling part has a refrigerant pipe, and at least a portion of the refrigerant pipe is housed in the stem.  However, Odumodu teaches a battery pack wherein the frame 605 houses coolant channels 635 having inlets 620 and outlets 625 (see paras 0033-0034 and Figs 1-9).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Allowable Subject Matter
9.	Claims 2, 6, and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 2 recites an end plate connected to the branch portions and fixed to the battery stack, wherein the end plate has a plurality of body portions that correspond to the plurality of housing spaces, and a connecting portion connecting the body portions disposed adjacently to one another, the connecting portion being deformable according to a relative displacement between the adjacent body portions.  The limitations “plurality of body portions that correspond to the plurality of housing spaces”, connecting portions connecting adjacent body portions, and most critically, “the connecting portion being deformable according to a relative displacement between adjacent body portions” is not found in the prior art in any way that would be applicable to the closest prior art, Alt US Patent 4,317,497 and Nishikawa JPH09240288, cited above.  Claims 6 and 10-15 are dependent upon Claim 2 and are objected because of their dependency on Claim 2.
Response to Arguments
10.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Further, Applicant argues that the stem of Nishikawa does not disclose a stem that overlaps a side surface of the battery pack. However, there are multiple sides of the battery pack, include a bottom side, 
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S. PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on Monday through Thursday, 6/7 am - 3/4 pm; Alt Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729